 TRI-COUNTY TUBE,INC.103Tri-County Tube,Inc,andInternational Association ofMachinist and AerospaceWorkers,AFI-CIO.Case 3-CA-4222November 10, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn June 22, 1971, Trial Examiner Robert E. Mullinissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.The Trial Examiner also found thatRespondent had not engaged in other unfair laborpractices as alleged in the complaint and recommend-ed that those allegations be dismissed. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.The complaint alleged and the Trial Examinerfound that Respondent violated Section 8(a)(1) of theAct by President Bush's threat that he could haveemployee Deiter prosecuted for perjury because ofher testimony at the representation hearing. We donot agree. There was nothing in the threat itself, or thecontext in which it was made, that could be construedas relating to Deiter's employment status or whichestablished that it was intended to intimidate employ-ees testifying at a Board hearing. It appears, in fact, tobe nothing more than Bush's opinion that Deiter, ingiving testimony contrary to his own at the represent-ation hearing, had lied under oath. Under thesecircumstances Bush's statements did not constitute aninvasion of the rights of the employees under thestatute.'We shall therefore dismiss this allegation ofthe complaint.2ORDERPursuant to Section10(c) of the National Labor194 NLRB No. 5RelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Tri-County Tube, Inc., Nunda, NewYork, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'srecommended Order.31Cf.Waggoner Corporation,162 NLRB 1161, 1167.2For the reasonsexpressedby theTrial Examiner,Member Jenkinswould affirmhis finding of a violation of Section 8(a)(1) in PresidentBush's threat toemployeeDefter. Bush told Deiter thathe couldhave herprosecuted for perjurybecause of her testimony in the representationhearing which conflicted with his. Bush's subsequent statement to Deiterthat he wouldnot do so because"Everything has gone in favor of our side"sufficientlydiscloses the meaning and thrust of his threat.Even withoutthis clearelucidation from Bush himself,however, the threat in the contextof substantial other misconductby the Employeramply discloses thecoerciveand restrainingmeamng,and its directiontoward protectedactivity, conveyedby Bush's threat.3ChairmanMiller agrees that a bargainingorder is appropriate in thiscase,as aremedy forthe serious violations of Section 8(a)(1) whichRespondent is found to have committed within the 10(b) period. Consistentwith his position inUnitedPacking Company of Iowa, Inc.,187 NLRB No.132, ChairmanMiller does not find it necessary to reach the 8(a)(5) issue,andtherefore does not pass on the TrialExaminer's finding of a"continuing demand."SeeHowardMfg.Co.v.N.L R B.,436 F.2d 581(C.A. 8)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MuLLIN, Trial Examiner: This case was heardinNunda, New York, on March 31, 1971, pursuant to acharge, duly filed and served.' The complaint, issued onDecember 29, 1970, and amended at the outset of thehearing,alleged that the Respondent engaged in unfairlabor practices proscribed by Section 8(a)(1) and (5) of theAct. In its answer, the Respondent conceded certain factsas to its business operations, but it denied all allegationsthat it had committed any unfair labor practices.All parties appeared at the hearing and were given fullopportunity to examine and cross-examine witnesses, tointroduce relevant evidence, to argue orally at the close ofthe hearing and to file briefs. Oral argument was waived bythe parties. On April 23, 1971, the General Counsel andRespondent submitted able and comprehensive briefs. Amotion to dismiss, made by the Respondent at the close ofthe hearing was taken under advisement by the TrialExaminer.It is disposed of as appears hereinafter in thisdecision.Upon the entire record inthe case,includingthe briefs ofcounsel, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a New York corporation, with its plantand principal office in the town of Nunda, in that State, hasbeen engaged there, at all times material herein, in themanufacture of steel tubing and related products. During1The charge was filed on August 28, 1970. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDthe course of the 12 months prior to issuance of thecomplaint, a representative period, it manufactured, sold,and distributed products valued in excess of $50,000, ofwhich amount products valued in, excess of $50,000 wereshipped from the plant in Nunda directly to customerslocated outside the State of New York. Upon the foregoingfacts, the Respondent concedes, and the Trial Examinerfinds, that Tri-County Tube, Inc., is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THELABOR ORGANIZATION INVOLVEDThe Respondent concedes,and the Trial Examiner finds,that International Association of Machinists and Aeros-pace Workers,AFL-CIO, (herein called Union or IAM), isa labor organization within the meaning,of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.Background and Sequence of EventsThe Respondent concedes, and the Trial Examiner finds,that all production and maintenance employees at theRespondent's Nunda plant, exclusive of office clericals,professional employees, guards and supervisors as definedin the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.In December 1969, Mr. John G. Jackson, Grand Lodgerepresentative for theUnion, began an organizationalcampaign among the Respondent's employees. HelenDeiter was one of the employees most active among hercoworkers in this regard. Jackson testified that in mid-December she turned over to him approximately 10authorization cards which employees had signed.In a letter,-dated December 30, 1969, Jackson wrote Mr.Edward Bush, president of the Respondent, that a majorityof the production and maintenance workers had authorizedthe IAM to represent them, and on behalf of the Union herequested that the Respondent recognize it as the majorityrepresentative and arrange a conference to discuss theterms of a collective-bargaining agreement.On January 12, 1970,2 the Union filed a petition for anelection.Tri-CountyTube, Inc.,Case 3-RC-4843. OnFebruary 26, a hearing was held on the issues raised by thispetition.On March 12, the Regional Director issued aDecision and Direction of Election in that case. Thereafter,on April 7, the Regional Office conducted an electionamong the employees in the appropriate unit. Of approxi-mately 19 eligible voters, 10 votes were for the IAM, 9 voteswere against, and 2 ballots were challenged.On June 8, the Regional Director issued a SupplementalDecision wherein he found that one of the challengesshould be sustained, but that the challenge to the ballot ofTimothy Paine, an employee on military leave, should beoverruled and that his ballot should be opened andcounted. In a revised tally of ballots, issued on June 16, theaddition of Paine's ballot resulted in a vote of 10 for theIAM and 10 against.Sincecountingof the challenged ballot was notdispositiveof the representation issue, theRegionalDirector thereupon considered the Union's objections toconduct affecting results of the election.3 On July 8, andafter an investigation, the Regional Director issued aSecond Supplemental Decision wherein he found no meritin one of the objections, but concluded that the issuesraised by the two other objections should be resolved onlyafter a hearing. He thereupon ordered that a hearing beheld for this purpose. On July 14, the said hearing was heldand on August 28, the Regional Director issued a ThirdSupplemental Decision, wherein he dismissed one of theobjections, but found merit to the other which alleged thatprior to the election the Employer had threatened theemployees with closing the plant and promised them wageincreases and other benefits in an effort to defeat theUnion. As a result of these conclusions, the RegionalDirector set aside the election held in April and directedthat a new election be held.As noted earlier, on August 28, the Union filed an unfairlabor practice charge alleging that the Respondent hadviolated Section 8(a)(1) and (5) of the Act. On December21, after the IAM requested permission to withdraw itspetition inCase 3-RC-4843, the Regional Directorapproved this withdrawal.B.The Organizational Campaignof theUnion andthe Request for Recognition1.The demandDuring the early part of December 1969, the Unionsecured signed authorization cards, from many of theemployees. These cards were worded unambiguously andon their face clearly set forth a purpose to designate theUnion as the signatory's collective-bargaining agent. Assuch, they do not have any of the limitations or disabilitieswhich the Board and the Courts have attributed to so-calleddual purpose cards.Levi Strauss & Co.,172 NLRB No. 57;Gissel Packing Co. v. N.LR.B.,395 U.S. 575, 607-609.4Eight of the individuals who signed cards were called aswitnesses by the General Counsel. Each testified crediblyand without contradiction that she had read the card whenitwas presented to her and that thereafter she had signed itfor the purpose of having the Union represent her. Theemployees who so testified were: Virginia Baham, Helen2Alldates that appear hereinafter are for the year 1970 unlessspecifically noted otherwise.3The objections had been filed on April 15, and within the timepermitted by the Board's rules, as the Regional Director found.4The following language appeared on the face of the card-YES, I WANT THE IAMI,theundersignedemployeeof(Company) authorize theInternationalAssociation ofMachinists and AerospaceWorkers(IAM) to act as my collective bargaining agent for wages, hours andworking conditions. I agree that this card may be used either tosupport a demand for recognition or an NLRB election, at thediscretion of the union.NAME (PRINT)DATEHOME ADDRESSPHONECITYSTATEZIPJOBTITLEDEPT.SHIFTSIGN HERE' XNote: This authorization to be SIGNED and DATED in Employee'sown handwriting.YOUR RIGHT TO SIGN THIS CARD ISPROTECTED BY FEDERAL LAWRECEIVED BY (Initial) TRI-COUNTYTUBE,INC.105Deiter,Christine Klugh, Ruth Letson, Geraldine Perry,Carol Smith, Shirley Truax, and Sonja Truax. Helen Deiteralso testified, credibly, that on December 10, 1969, she gaveemployee Winifred Beardsley a card, that the latter read itand that after she had done so, Beardsley signed theauthorization. All of the foregoing cards were signed duringthe period from December 9 to 10, 1969.5 In addition to theforegoing cards, all of which were received in evidence, twoothers were offered and received. These were the cards ofemployeesRuth Sleight and Judith Burger. John G.Jackson testified, credibly and without contradiction, thaton about February 5, he gave authorization cards to thesetwo last named employees and that, after reading the cards,Sleight and Burger signed them in his presencesAs found earlier, in a letter dated December 30, 1969, theUnion made its initial demand for recognition and for abargaining conference. In a telegram dated January 14,1970, the Respondent rejected the Union's request on theground that the Respondent did not believe that a majorityof itsemployees cared to have the IAM represent them,notwithstanding any cards they might have signed. TheRespondent concluded its wire with the declaration that itwould not meet with the Union, or any of its representa-tives,unlessand until the IAM was certified by the Board.As noted earlier, on February 26, 1970, the RegionalOffice held a hearing on the representation petition filed inCase 3-RC-4843. At that time, counsel for the Respondentreiterated that the Respondent had not changed its positionand that it would continue to refuse recognition to theUnion until such time as the Board decided the representa-tion issue. At the hearing in the instant matter, PresidentEdwardBushconceded that the Respondent's position onthe Union's request for recognition and bargaining was stillthe same asitwas at the time the Company dispatched thetelegram of January 14, 1970.Since the charge in thiscase wasfiled on August 28, 1970,the 10(b) date is February 28, 1970. The General Counselcontends that although the demand for recognition whichthe Union made on December 30, 1969, was beyond the10(b) period, the Union's conduct subsequent theretoestablishes that itwas a continuing demand. Thiscontention is supported by the record. After making itsinitialrequest for recognition, theUnion filed andprocessed a representation petition which in itself constitut-ed a demand and was evidence of a continuing request.AmericanCompressed Steel Corp.,146NLRB 1463,1470-71, enfd. in relevant part 343 F.2d 307, 310 (C.A.3);AltermanTransportLines,178NLRB No. 21, fn. 3.Throughout the period subsequent to its original demandthe Union pressed for a resolution of the issues raised in theextended proceedings that arose out of the representationmatter. Its actions at all times subsequent to February 28,1970,were consistent with the demand for recognitionwhich it made, originally, on December 30, 1969.The General Counselalso asserts,with some merit, thatthe conduct of the Respondent throughout the period in5The General Counsel voluntarily withdrew another card, that of JeanVoss, as an exhibit, after he conceded that Voss was no longer a member ofthe unit on the date to be considered in connection with the refusal tobargain issue.6The Respondent contends that Sleight's card should not be countedbecause her signature was printed rather than signed The blanks on thequestion made it unnecessary for the Union to reiterate itsdemand for recognition.In support of this contention thereisthe fact that in its telegram of January 14, theRespondent did not question the majority status which theUnion claimed to have.Instead,the Company asserted thatalthough the employees may have signed cards, it felt thatin an election the employees would not vote for the Unionand that,for this reason,the Respondent would refuse torecognize it until the Union was certified by the Board.This, of course,constituted an outright rejection of theUnion's request without reference or regard to the numberof cards which the IAM had secured.Thereafter, at therepresentation hearing and at the complaint hearing, theRespondent,in one instance through its counsel,and in theother through its president,reiterated that there had beenno change in its position as to recognition of the Union.In view of the foregoing facts,from which it is clear thattheUnion has continued to seek recognition as theemployees'bargaining agent and that at the same time theRespondent has continued to reject that request,the TrialExaminer, concludes and finds that at all times materialherein, there was outstanding a continuing demand forrecognition of the Union and a continuing refusal of thisdemand by the Respondent.N.L.R.B.v.Burton-DixieCorp.,210 F.2d 199,200-201(C.A. 10); cf.,Sobell ChemicalCorporationv.N.L.R.B.,267 F.2d 922(C.A. 2).2.The unitand the majority issueAs found earlier herein, the parties are agreed that aproductionand maintenanceunit is appropriate. There is adispute, however, as to whether one individual should beincluded within this unit as of February 28, 1970, the firstday within the 10(b) period and the critical date for thepurposes of determining majoritystatusin this case. Thatindividualwas TimothyPaine,an employee of theRespondent who was on military leave at the time of theelection.Itwasestablished that Paine left his job at theplant for duty with the United States Navy on June 21,1968, and that he is scheduled for discharge in June 1972.At the time of the election on April 7, 1970, Paine appearedin person at the polls and, although his ballot waschallenged, the Regional Director held, in conformity witha line of Boarddecisions, that Paine was eligible to vote andthat the challenge to his ballot should be overruled.EmilDenmark, Inc.,121 NLRB 1370-72. On the other hand, andmore relevant to theimmediate issue,other Board decisionshold that for the purpose of determining majority status anemployee on militaryleave isexcluded from the unit.InternationalMetal Specialties, Inc.,172 NLRB No. 39, fn.8;Aero Corporation,149 NLRB 1283, 1291;GreystoneKnitwear Corp. and Donwood, Ltd,136 NLRB 573, 575, fn.3.Consequently, and in accord with the last cited cases, theTrial Examiner concludes that with respect to any unitcalculation as of February 28, 1970, Paine should beexcluded.With thisexclusionthere remained 19 employeescard in questionwere filledout in ink and the writer printed all the lettersrather thanusing a script.As notedearlier, Jacksoncredibly testified thathewitnessedSleightfillout the card and executeit.Under thecircumstances,the Trial Examiner concludes that there is no merit to theaforesaidobjection of theRespondent. 106DECISIONSOF NATIONALLABOR RELATIONS BOARDin the appropriate unit on the aforesaid date. At that time,theUnion had in its possession 11 valid authorizationcards.? Since these cards were secured from the employeesat a time when the Union's demand for recognition wasoutstanding, and none of the employees sought to, or did,revoke or rescind her card, the Board has held that suchcardsmay be used in computing the Union's majoritystatus.American Compressed Steel Corp., supra; TowerEnterprises, Inc., d/b/a Tower Records,182 NLRB No. 52.Accordingly, as of February 28, 1970, the Union held validauthorization cards from a majority of the employees in theappropriate unit.C.The Alleged Violations of Section 8(a)(1);Analysis of the Evidence; Findings and ConclusionsinConnection TherewithThe General Counsel contends that during the periodpreceding the election and shortly thereafter, the Respon-dent engaged in numerous violations of Section 8(a)(1) ofthe Act. These allegations are denied by the Respondent intheir entirety.To the evidence in connection with theseissueswe will now turn.As noted earlier, the initial representation hearing on theUnion's petition was held on February 26. Both PresidentBush and employee Helen Deiter were among those whotestified at that hearing, the latter as a witness for thepetitioner. Bush conceded at the trial of the instant casethat at the hearing on the representation matter Deiter gavetestimony that was contrary to his. Evidence was offered atthe present trial that Bush subsequently threatened toprosecute Deiter for perjury. Thus, Carol Smith testifiedthat, during the week after the representation hearing, Bushtold her that "Helen Deiter had lied at the hearing and thathe could have her on three counts of perjury, and he wasjust being nice by not having her arrested." EmployeeHelen Deiter testified that about April 1, President Bushmentioned the subject to her and stated that he was going tocharge her with perjury. Deiter testified that a few dayslater, however, Bush told her "Helen, .I am not going tohave you court-martialed after all. Everything has gone infavor of our side..... Deiter did not testify as to whetherthis second conversation occurred before or after theelection.The election, was held on April 7 and, as foundearlier,the Union did not win.There was testimony from several employees that, priorto the election, President Bush promised wage increases inthe event the Union lost the election and threatened to dropa Company bonus plan if the Union won. Thus, CarolSmith, an employee who has been quoted earlier, testifiedthat during the conversation had with Mr. Bush the weekafter the representation hearing, or early in March, theplant president told her that although ,he could not makeany promises at that time, the Company was Just starting tomake money and "that raises in pay would come7These were the cards of Baham, Beardsley, Burger, Deiter, Klugh,Letson, Perry, Sleight, Smith, Shirley Truax, and Sonja Truax.8For sometime, theRespondent has had a practice of paying aquarterly bonus to the employees in a section based on the number ofhours saved on jobs completed by their unit during the preceding threemonths9Klugh was engaged in "brazing," an operation described by Mr Bushas low temperature welding.gradually." Employee Deiter testified that in a conversationwhich occurred about the first of April, Bush told her that"if the Union got in there would be no more bonuses." sChristine Klugh, another witness who was an employeeduring the period in question, testified that shortly beforethe election, President Bush had two conversations withher.According to Klugh, on the first occasion Bushcomplained to her that he was dissatisfied because work onthe order on which she was engaged was not progressingrapidly enough. Klugh testified that thereafter she adjustedher equipments and by the following day had doubled heroutput. According to Klugh, after this occurred Bush spoketo her again and told her that if the Union did not win theelection he would put her and the other employees on apiece rate so that she could make from $3.00 to $3.25 anhour. Klugh testified that at the time she was making about$1.85 an hour and that she related this conversation withBush to Helen Deiter, a coworker.There was testimony that President Bush told some of theemployees that, if the Union won the election, he mightmove the plant or dismantle the machinery. Thus, Deitertestified that, during the period shortly before the election,Bush told her that if the Union won he might move hismachines out of the plant. According to Deiter, Bush stated"if the Union got in . . . he could move his machines out.. I can move them anytime and anywhere I want to.[Neither] you nor John Jackson [the IAM representative]can . . . tell me what I can do with my machinery." Deitertestified that she told some of her coworkers, includingCarol Smith and Shirley Truax, about this latter conversa-tion with Bush.Mrs.Smith also testified that during the week prior tothe election President spoke to her while she worked at hermachine and that he expressed an inability to understandwhy the employees would want a Union. According toSmith, Bush told her that the union organizers were paid tolie to the employees, but that he could not say anythingagainst the Union because it might be used against him. Shetestified that he then told her that "if he wanted to smashhismachines, or if he wanted to move them to NorthCarolina, that he could move ..... Mrs. Smith furthertestified that after this conversation she discussed thesubstance of it with five or six coworkers and with Jacksonat the next meeting which the Union held.The record also contains the testimony of employeeWinifred Beardsley.i° According to the latter, about a weekafter the election Mr. Bush told her that he did not feel thatthe employees needed a union, that they were doing just aswell without one and that the machines in the plant were histo do with as he pleased and if chose he could destroy them.Beardsley testified that she reported this conversation toUnion Organizer Jackson.At the hearing Mr. Bush categorically denied any of thecomments or remarks attributed to him by the employeesioAt thetime of the hearing in the instant case, Beardsley was ill andunable to testify. However, the General CounselandtheRespondentstipulated that a portion of her testimony,givenin July 1970 at the hearingon objections to the election, could be received as part of the record in thecomplaint case. This stipulation and the accompanying portion of thetranscriptof the hearing in the,, representation case were thereuponreceived. TRI-COUNTY TUBE, INC.107whose testimony is set forth above. On the other hand, hetestified that he was "dumb-founded" to discover, early inJanuary 1970 that his employees were interested in aunion.11 He further testified that thereafter, although hisattorney cautioned him that he should not express anythreats or hold out any promises to the employees, hequestioned his employees as to whether they had anygrievances on the assumption that any interest in a unionhad been caused by dissatisfaction with their work.According to Bush, all of the employees with whom hetalked during this canvass of their sentiment told him thatthey had no grievances and that they were happy to haveemployment. He also conceded that thereafter, at therepresentationhearing,employeeHelenDeitergavetestimony which was contrary to that which he had given.Finally,whereasMr. Bush denied having told anyemployees that he might move the plant if the Union wonthe election, he conceded that during the period in questionhe told others outside the employee complement that if hisoperation in Nunda became noncompetitive he wouldmove.Employees Deiter, Smith, and Klugh, who appeared atthehearing and testified, were frank and convincingthroughout the course of their direct examination andequally so during an extended cross-examination by ablecounsel for the Respondent. Moreover, at the time of thecomplaint hearing, none of them was any longer in theRespondent's employ. Since there was no evidence that anyof them had been discharged or had quit other than of theirown volition, there was no apparent reason for them tooffer any testimony other than their honest recollection. Onthe other hand, the general and specific denials of Mr.Bush, when the latter was on the stand, were not similarlypersuasive. It is of some significance that Mr. Bushconceded that he was, in effect, shocked to discover inJanuary 1970 that the employees were interested inorganizing a union and that thereafter he had numerousconversations with them to ascertain what grievances ordissatisfaction might have caused them to take this course.In the light of all the foregoing considerations and in viewof the comparative demeanor of these witnesses when theyappeared and testified, it is the conclusion of the TrialExaminer that Deiter, Smith, and Klugh were the morepersuasive, insofar as their testimony is in conflict with thatofMr. Bush, and that the conversations in questionoccurred substantially as they testified.12On the basis of the foregoing evidence, the TrialExaminer concludes and finds that the Respondentviolated Section 8(a)(1) of the Act in the followinginstances:(a) By President Bush's threat, voiced to employee Smithlate in February and to employee Deiter in March or Aprilthat he could prosecute Deiter for perjury because of thetestimony she gave at the representation hearing.(b) By President Bush's threat to employee Deiter, on or11The quotation is from Bush's testimony12 It is likewise the conclusion of the Trial Examiner that the stipulatedtestimony of Beardsley, set forth earlier, is more credible than that of Bushinsofar as there is any conflict.13This statement may be entirely correct although it is not fullysupported by the record. Mr. Bush did testify that, of all the witnesses whotestified at the trial of the complaint case, only Virginia Baham was still onabout April 1, that, if the Union won the election, bonusesmight be eliminated.(c) By President Bush's remarks to employee Deiter, inMarch or April, to employee Smith early in April, and toemployee Beardsley the week after the election to the effectthat, if the Union organized the employees, he could movethe plant to North Carolina, move the equipment out of theplant, or destroy the machinery, all of which conversationswere subsequently related by Deiter, Smith, and Beardsleyto their coworkers, or to the union representative.(d)By President Bush's statementto employee Smith,early in March, that although he could not make anypromises at that time, because of the Union, raises for theemployees would be forthcoming.(e) By President Bush's promisesto employee Klugh thatif the Union did not get in he would put her on a pieceworkrate that would enable her to earn substantially more thanshe was getting.D.The AllegedViolationof Section 8(a)(5);Contentionsof the Parties; Findingsand ConclusionsWith Respect TheretoThe General Counsel contends that the Respondentviolated Section 8(a)(5) of the Act by its refusal to bargainwith the Union, that the Respondent's violations of Section8(a)(1) of the Act are of such an aggravated character as topreclude the holding of a fair election and that thecircumstancesin this caserequire that the remedial orderinclude a requirement that the Respondent bargain with theUnion. The Respondent denies all allegations that itviolated the Act and further contends that, in any event,any majority which the Union might have had was notdissipated by its actions. The Respondent argues that itmade no attempt to delay the election in question; that,shortly after the Union's petition was filed, it executed astipulation for a consent election and that it thereaftercooperated fully in expediting the representation matter.Finally the Respondent also asserts that 10 of the 11employees whose cards were produced by the Union havevoluntarily left the employment of the Company,13 so thata bargaining order entered at the present time would onlyresult in the disenfranchisement of the Respondent'spresent employees.14As found earlier herein, the Union's initial demand forrecognition, firstmade on December 30, 1969, was acontinuing one so that, notwithstanding the limitationsimposed by Section 10(b), as of February 28, 1970, therewas, in effect, a request for recognition and bargainingfrom the Union and a rejection of this request by theRespondent.Moreover, it has also been found that theproduction and maintenance unit for which the Unionsought representativestatuswas an appropriate one.Finally, it has likewise been found that as of February 28,1970, the Union had secured valid authorization cards fromthe payroll. On the other hand, cardsigners Judith Burgerand Ruth Sleightdid not appear atthe hearing, nor did WinifredBeardsley whose testimonywas the subjectof a stipulation.Consequently, from Bush's statement it isnot clear whether any of thelast three named werestill employees of theCompany atthe time he testified on March31, 1971.14President Bush testified that at the time of the trial inthe instant casethe Respondentcurrentlyhad about 14 employees. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIof the 19 employees then in the aforesaid unit.Consequently, the Union had a majority on that date andthereafter the Respondent was obligated to recognize theIAM and bargain with it. In failing to do so, theRespondent violated Section 8(a)(5) of the Act. Thereremainsfordecision the question as to whether abargaining order is warranted by the facts in this case. Inreaching a conclusion as to this issue, a recapitulation of thesequenceof events found to have occurred here isinstructive.On April 7, 1970, the Board-conducted election was heldand the Union lost by a narrow margin. The TrialExaminer has found that between February 28 and the dateof the election, the Respondent, through President Bush,threatened employee Deiter with loss of bonuses if theUnion won the election, promised employee Klugh that shewould get a wage increase if the Union lost, and toldemployee Smith that although he could not make promisesduring the pendency of the election the employees couldassume that,sincethe Company was beginning to makemoney,raiseswould be forthcoming. During the sameperiod President Bush threatened employee Deiter withprosecution for perjury in connection with her testimony atthe representation hearing, and told Deiter and Smith thatif the Union got in he could move the machines out of theplant,move the plant to North Carolina, or dismantle themachinery.Subsequent to the election and while aresolution of theissuesraised by objections to the conductaffecting the election was still pending, Bush reiteratedremarks to employee Beardsley that were substantiallysimilar tothe threats which he had voiced to Deiter andSmith.The above-described action and conduct on the part ofPresident Bush during the preelection period most certainlytended "to undermine [the Union's] majority strength andimpede the election processes."N.L.R.B. v. Gissel PackingCompany,395 U.S. 575, 615. In the latter opinion theSupreme Court held that the decision as to whether aremedial bargaining order is warranted will depend on "theextensivenessof an employer's unfair practices in terms oftheir past effect on election conditions and the likelihood oftheir recurrence in the future."Gissel, supra,614. In thepresent instance, since the violations in question werecommitted by the Respondent's principal executive officer,the prospects of their recurrence in another election contestare substantial. In these circumstances the Board has heldthat the unambiguous cards validly executed by a majorityof the employees represent a more reliable index ofemployee sentiment as to the union issue than anotherelection could provide and that effectuation of the policiesof the, Act requires that the employer be required tobargain,upon request, with the union.United PackingCompany ofIowa, Inc.,187 NLRBNo. 132;WKRG-TV,Inc.,190 NLRB No. 34,Colonial KnittingCorp.,187 NLRBNo. 134.15Whereas the Union had a majority in theappropriate unit,^on February 28, 1970,the threats andpromises voiced by President Bush thereafter must be, andare, held to have undermined this majority and prevented afair election.By such conduct the Respondent violatedboth Section 8(a)(5) and(1) of the Act.In the light of theabove-cited cases,the Trial Examiner concludes and findsthat a bargaining order is required to remedy the effects ofthese unfair labor practices.16CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct.2.-All production and maintenance employees at theRespondent's Nunda plant, exclusive of office clericals,professional employees, guards and supervisors, constitutea unit appropriate for the purposes of collective bargainingwithin the meaning of the Act.3.At all times since February 28, 1970, the Union hasbeen the exclusive representative, for the purpose ofcollective bargaining within the meaning of Section 9(a) ofthe Act, of all the employees in the aforesaid appropriateunit.4.By the threats to employees of reprisal for supportingthe Union and promises of benefits for refraining from suchsupport, found heretofore to have been voiced by PresidentBush, the Respondent violated Section 8(a)(l) of the Act.5.Since February 28, 1970, the Union has been the dulydesignated exclusive collective-bargaining agent of theRespondent's employees within the aforesaid appropriateunit.6.By refusing at all times since February 28, 1970, tobargain collectivelywith the Union as the exclusiverepresentative of the employees in the aforesaid unit, andby the acts set out in paragraph 4, above, whichundermined the Union's majority representative status andprevented a fair election, the Respondent violated Section8(a)(5) and (1) of the Act.7.The above unfair labor practices affect commerce asdefined in Section 2(6) and (7) of the Act.8.The General Counsel has not proved by a preponder-ance of the evidence that the Respondent interfered with,restrained, or coerced its employees in the exercise of therights safeguarded by the Act, except by the specific actsand conduct found herein to have been violated.1715Other cases cited by the Respondent in its brief, represent variousdivergent views as to somewhat comparable situations However, none ofthem is clearly applicable to the facts of the instantcaseCf., N.L R B. v.General Stencils,Inc.,438 F 2d 894 (CA 2),Stoutco, Inc.,180 NLRB No.11;Blade-Tribune Pubbrhing Co.,180 NLRB No. 56;Schrementr Bros, Inc,179 NLRBNo. 147.16 In its brief the Respondent argues that because of substantialemployee turnover in the past year a bargaining order entered at this timewould result in the disenfranchisement of its present employees. This mighthave presented an appropriatematter for consideration had theRespondent refrained from unlawful conduct subsequent to the Union'sdemand for recognitionAs seen from the findings set forth above,however,Respondent'sunlawfulcourse of action does not merit adeviation from the general rule that the wrongdoer can not profit from achange in circumstances brought about by normal turnover in the plantcomplement.N L R B.v.BenneKatz, et al,369 U.S 736. 747-748, In 16,NLRB v Mexia Textile Mills, Inc.,339 U.S. 563, 568;Franks Bros. Co v.N.LR B,321 U.S. 702,705-706;N.LRB v. P. Lorillard Co.,314 U.S. 512,513;N.LR.B v. Lou De Young's Market Basket, Inc,430 F.2d 912, 915(C.A6);G P D, Inc v. N.LR B.,430 F 2d 963, 964-965 (C.A. 6)17E.g., the complaint also alleged that the Respondent promised itsemployees easy jobs, reemployment,and assistance in obtainingunemployment benefits if they refrained from affiliation with the Union orgiving any assistance to it. However, the record contains no evidence to(Continued) TRY-COUNTY TUBE,INC.109THE REMEDYHaving found that the Respondent interfered with,restrained, and coerced its employees in the exercise of theirSection 7 rights under the Act, the Trial Examinerrecommends that the Respondent be ordered to cease anddesist therefrom and to post notices so indicating. Havingfurther found that by reason of such interference, restraint,and coercion the Respondent undermined the Union'smajority representative status among its employees in anappropriate unit and prevented a fair election, the TrialExaminer will recommend that the Respondent be orderedto recognize and bargain with the Union, upon request, asthe exclusive collective bargaining representative of itsemployees in the unit.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, theTrial Examiner hereby issues the following recommended:ORDER'sTri-County Tube, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Directly or indirectly threatening unit employees witheconomic reprisal for supporting the Union, promisingthem economic benefits for desisting from such support, orotherwise interfering with, restraining, or coercing them inthe exercise of their rights under Section 7 of the Act.(b)Failing or refusing to bargain collectively with theUnion as the exclusive bargaining representative of itsemployees.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain with the aforesaid Union, astheexclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement. Theappropriate unit is:All production and maintenance employees at theRespondent's Nunda plant, exclusive of office clericals,professional employees, guards and supervisors.(b) Post at its plant in Nunda, New York, copies of theattached noticemarked "Appendix." 19 Copies of thenotice, on forms provided by the Regional Director forRegion 3, after being duly signed by the Respondent'sauthorized representative, shall be posted by it for 60consecutive days thereafter, in conspicuous places, mclud-mg all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondenttoinsure that said notices are not altered, defaced, orcoveredby anyother material.(c)Notify the Regional Director for Region 3, in writingwithin 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.20IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.is In the eventno exceptionsare filed asprovided by Sec 102.46 of theRules and Regulationsof the National Labor Relations Board, thefindings,conclusions,and recommendedOrder herein shall, as provided inSec 102.48 of theRules and Regulations,be adopted by the Board andbecome its findings,conclusions,and Order, and all objections theretoshall be deemed waived for all purposes19 In the event that the Board'sOrder is enforcedby a Judgment of aUnited StatesCourt of Appeals, the wordsin the noticereading "Posted byOrder of theNationalLaborRelations Board"shall be changed to read"PostedPursuant to a Judgmentof the United States Court of AppealsEnforcing an Order ofthe NationalLaborRelations Board."20 In the event that this recommendedOrder is adopted by the Boardafter exceptionshave been filed,this provisionshall be modified to read:"Notify thesaidRegionalDirector, inwriting, within 20days from thedate of this Order, whatsteps the Respondent has takento complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten you with loss of bonuses orany other benefits, or that we will move the plant fromNunda or dismantle the machinery if you vote for, orotherwise support, International Association ofMa-chinists and Aerospace Workers, AFL-CIO, or anyother union.WE WILL NOT promise you wage increases or anyother benefits if you vote against or otherwise refrainfrom supporting the aforesaid union, or any otherunion.WE WILL NOT otherwise interfere with, restrain, orcoerce you in the exercise of your right to self-organization,toform,join,or assistany labororganization, to bargain collectively through represent-atives of your own choosing, or to engage in concertedactivities for the purpose of collective bargaining orothermutual aid, or to refrain from any or all suchactivities.WE WILL, upon request, meet and bargain collective-lywith International Association ofMachinists andAerospaceWorkers,AFL-CIO, as your exclusiverepresentative in the appropriate bargaining unit,regarding wages, rates of pay, hours of work, and otherconditions of employment, and sign our name to anagreement containing any understanding reached. Thebargaining unit is:All production and maintenance employees at ourNunda plant, exclusive of office clericals, profes-sional employees, guards, and supervisors.TRi-COUNTY TUBE, INC.(Employer)giving any assistance to it However, the record contains no evidence toDatedBysupport any such allegations(Representative)(Title) 110DECISIONSOF NATIONALLABOR RELATIONS BOARDThis is an official notice and must not be defaced byor covered by any other material.-anyone.-Any questions,caneerning.this notice or compliance withThis notice must remain posted for 60 consecutive daysits provisions may be directed to the Board's Office, Fourthfrom the date of posting and must not be altered,defaced,Floor The 120 Building,120 Delaware Avenue, Buffalo,New York 14202, Telephone 716-842-3100.